DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Sep. 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glitsch US 3,037,754 (hereafter ‘754) and further in view of Glitsch US 3,087,711 (hereafter ‘711).

Regarding claim 1, ‘754 teaches a valve tray (10 in Fig 2) for use in a chemical-process column (col 1 lines 5-10), the valve tray comprising:
a tray surface (surface of tray 10 shown in Fig 2) having at least one aperture (11) formed therein, the at least one aperture being of an aperture area (area of aperture 11 shown in Fig 2);
a retaining cage (15) disposed on the tray surface proximate the at least one aperture, the retaining cage comprising:
an upper portion (16/17); and
a leg (18) extending downwardly from the upper portion and coupled (via ear 19) to the tray surface proximate the at least one aperture;
a valve cover (13) disposed in the retaining cage, the valve cover comprising:
a top surface (top surface of plate 13) having a surface area (surface area of top of valve cover shown in Figs 1-2);
at least one vane (14) extending around an edge of the top surface, the at least one vane being directed downwardly relative to the top surface at a uniform angle continuously around the top surface (as shown in Fig 2, col 3 lines 25-29); and
wherein the aperture area is smaller than the surface area (as shown in Fig 2, col 3 lines 22-25).
‘754 further teaches where the invention encompasses where the valve substantially closes but does not seal the aperture (col 1 lines 40-49).
‘754 does not teach:
at least one vane extending around an edge of the top surface, the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface; and
a notch formed in the at least one vane, the notch defined by oppositely-disposed edges that project inwardly from a perimeter of the at least one vane towards an interior of the valve cover, the notch receiving the leg and being sized such that rotation of the valve cover relative to the leg is constrained.
‘711 teaches in the Fig 21 embodiment a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 24 in Fig 21) comprising:
an upper portion (24); and
a leg (13’);
a valve cover (60) disposed in the retaining cage, the valve cover comprising:
a top surface (61);
at least one vane (69) extending around an edge of the top surface, the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface (col 6 lines 56-75); and
a notch (notch between elements 62) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of elements 62) that project inwardly from a perimeter (edge of elements 62) of the at least one vane towards an interior of the valve cover.
‘711 teaches where the at least one vane provides an amplified vena contracta and increases the turbulent action of the fluid (col 6 lines 56-62). ‘711 teaches where the notch serves to provide initial an initial flow passage and determines the desired distance above the orifice for the valve (col 6 lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between elements 62) of ‘711 in order to provide an amplified vena contracta and increase the turbulent action of the fluid (‘711: col 6 lines 56-62), substantially close without sealing the aperture (‘754: col 1 lines 40-49), and provide initial an initial flow passage and determine the desired distance above the orifice for the valve (col 6 lines 36-42).
‘711 teaches in the Fig 25 embodiment a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 22 in Fig 25) comprising:
an upper portion (72); and
a leg (75/79);
a valve cover (78) disposed in the retaining cage, the valve cover comprising:
a top surface (top surface of valve 78 shown in fig 26); and
a notch (notch between Projections from the valve cover 78 as shown in Figs 25 and 26) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of Projections) that project inwardly from a perimeter (edge of Projections) of the at least one vane towards an interior of the valve cover, the notch receiving the leg (79) and being sized such that rotation of the valve cover relative to the leg is constrained (col 7 lines 36-39).
[AltContent: arrow][AltContent: textbox (Projection)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between Projections in Figs 25-26) and the legs (79) of ‘711 in order to constrain rotation (col 7 lines 36-39).

Regarding claim 2, ‘754 in view of ‘711 teaches all the limitation of claim 1. ‘754 further teaches wherein the retaining cage allows the valve cover to float vertically relative to the at least one aperture (col 3 lines 22-35).

Regarding claim 3, ‘754 in view of ‘711 teaches all the limitation of claim 1. ‘754 further teaches wherein the leg comprises a pair of legs (col 3 lines 35-39, where a plurality of legs comprises a pair of legs; where the 3 legs shown in Fig 1 comprises a pair of legs).

Regarding claim 6, ‘754 in view of ‘711 teaches all the limitation of claim 1. ‘754 further teaches wherein the leg comprises three legs (col 3 lines 35-39, a plurality of legs comprises a pair of legs; where 3 legs are shown in Fig 1).

Regarding claim 7, ‘754 in view of ‘711 teaches all the limitation of claim 1. ‘754 further teaches wherein the leg comprises a plurality of legs (col 3 lines 35-39; Fig 1).
‘754 does not state where the leg comprises four legs.
MPEP §2144.04 VI B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of legs of ‘754 (18 in Fig 2), such as to four legs, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of the plurality legs of ‘754 (18 in Fig 2; where a plurality of 2 or more, where 4 is a portion of the prior art range), such as to four legs, as a matter of obviousness to choose the overlapping portion (MPEP §2144.05 I).

Regarding claim 8, ‘754 in view of ‘711 teaches all the limitation of claim 7. ‘754 further teaches a pair of wide legs (18 in Fig 1).
‘754 does not teach comprising a pair of wide legs and a pair of narrow legs.
‘711 teaches a pair of wide legs (13’) which hold the retaining cage at a height (as shown in Figs 20-21) and a pair of narrow legs (64) in order to prevent lateral displacement of the valve cover (col 6 lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining cage of ‘754 (15) by incorporating the pair of narrow and pair of wide legs of ‘711 (13’/64) in order to retaining cage at a height (as shown in Figs 20-21) and in order to prevent lateral displacement of the valve cover (col 6 lines 46-51).

Regarding claim 9, ‘754 in view of ‘711 teaches all the limitation of claim 1. ‘754 further teaches wherein the leg comprises a tab (19) that extends below the tray surface.

Regarding claim 23, ‘754 in view of ‘711 teaches all the limitation of claim 1. 
‘754 further teaches wherein the leg is formed integral with the upper portion of the retaining cage (as shown in Fig 2).
‘711 Fig 25 further teaches where the leg (79/75) is formed integral with the upper portion of the retaining cage (as shown in Figs 25-26, col 7 lines 24-36).


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glitsch US 3,037,754 (hereafter ‘754) and further in view of Glitsch US 3,087,711 (hereafter ‘711) and Huggins et al. US 2,772,080 (hereafter ‘080).

Regarding claim 21, ‘754 teaches a valve tray (10 in Fig 2) for use in a chemical-process column (col 1 lines 5-10), the valve tray comprising:
a tray surface (surface of tray 10 shown in Fig 2) having at least one aperture (11) formed therein, the at least one aperture being of an aperture area (area of aperture 11 shown in Fig 2);
a retaining cage (15) disposed on the tray surface proximate the at least one aperture, the retaining cage comprising:
as an upper portion (16/17), a part (16/17) extending over a top surface (top surface of plate 13) of a valve cover (valve cover comprising plate 13) and restricting vertical travel of the valve cover (col 3 lines 29-31);
a first leg (18) and a second leg (18, where at least two legs 18 are shown in Fig 1, col 3 lines 35-44) extending downwardly from the upper portion and coupled to the tray surface proximate the at least one aperture (as shown in Fig 1-2);
the valve cover disposed in the retaining cage, the valve cover comprising:
the top surface having a surface area (surface area of top surface in Figs 1-2);
at least one vane (14) extending around an edge of the top surface, the at least one vane being directed downwardly relative to the top surface at a uniform angle continuously around the top surface (as shown in Fig 2);
wherein the aperture area is smaller than the surface area (as showon in Fig 2; col 3 lines 22-25).
‘754 further teaches where the invention encompasses where the valve substantially closes but does not seal the aperture (col 1 lines 40-49).
‘754 does not teach:
a strap extending over a top surface of a valve cover and restricting vertical travel of the valve cover;
the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface; and
a notch formed in the at least one vane, the notch defined by oppositely-disposed edges that project inwardly from a perimeter of the at least one vane towards an interior of the valve cover, the notch receiving the leg and being sized such that rotation of the valve cover relative to the leg is constrained; and
‘080 teaches a valve tray for use in a chemical-process column (col 1 lines 15-17), the valve tray comprising:
a retaining cage (cage comprising 29 in Fig 3) comprising:
as an upper portion (portion which stops valve 28), a strap (strap of spider 29) extending over a top surface of a valve cover and restricting vertical travel of the valve cover (col 2 lines 49-55);
a valve cover (28).
‘080 teaches where the strap is a suitable means for limiting upward movement (col 2 lines 49-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining cage of ‘754 (15) by incorporating the strap of ‘080 (strap of 29) as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A and B).
‘711 teaches a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 24 in Fig 21) comprising:
an upper portion (24); and
a leg (13’);
a valve cover (60) disposed in the retaining cage, the valve cover comprising:
a top surface (61);
at least one vane (69) extending around an edge of the top surface, the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface (col 6 lines 56-75); and
a notch (notch between elements 62) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of elements 62) that project inwardly from a perimeter (edge of elements 62) of the at least one vane towards an interior of the valve cover.
‘711 teaches where the at least one vane provides an amplified vena contracta and increases the turbulent action of the fluid (col 6 lines 56-62). ‘711 teaches where the notch serves to provide initial an initial flow passage and determines the desired distance above the orifice for the valve (col 6 lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between elements 62) of ‘711 in order to provide an amplified vena contracta and increase the turbulent action of the fluid (‘711: col 6 lines 56-62), substantially close without sealing the aperture (‘754: col 1 lines 40-49), and provide initial an initial flow passage and determine the desired distance above the orifice for the valve (col 6 lines 36-42).
‘711 teaches in the Fig 25 embodiment a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 22 in Fig 25) comprising:
an upper portion (72); and
a leg (75/79);
a valve cover (78) disposed in the retaining cage, the valve cover comprising:
a top surface (top surface of valve 78 shown in fig 26); and
a notch (notch between Projections from the valve cover 78 as shown in Figs 25 and 26) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of Projections) that project inwardly from a perimeter (edge of Projections) of the at least one vane towards an interior of the valve cover, the notch receiving the leg (79) and being sized such that rotation of the valve cover relative to the leg is constrained (col 7 lines 36-39).
[AltContent: arrow][AltContent: textbox (Projection)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between Projections in Figs 25-26) and the legs (79) of ‘711 in order to constrain rotation (col 7 lines 36-39).

Regarding claim 22, ‘754 teaches a valve tray (10 in Fig 2) for use in a chemical-process column (col 1 lines 5-10), the valve tray comprising:
a tray surface (surface of tray 10 shown in Fig 2) having at least one aperture (11) formed therein, the at least one aperture being of an aperture area (area of aperture 11 shown in Fig 2);
a retaining cage (15) disposed on the tray surface proximate the at least one aperture, the retaining cage comprising:
as an upper portion (16/17), a part (16/17) extending over a top surface (top surface of plate 13) of a valve cover (valve cover comprising plate 13) and restricting vertical travel of the valve cover (col 3 lines 29-31);
a first leg (18) and a second leg (18, where at least two legs 18 are shown in Fig 1, col 3 lines 35-44) extending downwardly from the upper portion and coupled to the tray surface proximate the at least one aperture (as shown in Fig 1-2), the first leg and the second leg being placed generally parallel to a direction of flow of a heavier fluid across the tray (where the direction of flow across the tray is a method of using the apparatus and where of the 3 legs shown in Fig 1 at least 2 would be generally parallel to any given flow direction; see MPEP §2114, §2115, §2173.05(g); further the plurality of legs would teach a 4 leg arrangement where 2 legs would be generally parallel to each other and therefore could be generally parallel to a direction of flow in col 3 lines 35-36);
the valve cover disposed in the retaining cage, the valve cover comprising:
the top surface having a surface area (surface area of top surface in Figs 1-2);
at least one vane (14) extending around an edge of the top surface, the at least one vane being directed downwardly relative to the top surface at a uniform angle continuously around the top surface (as shown in Fig 2);
wherein the aperture area is smaller than the surface area (as showon in Fig 2; col 3 lines 22-25).
‘754 further teaches where the invention encompasses where the valve substantially closes but does not seal the aperture (col 1 lines 40-49).
‘754 does not teach:
a strap extending over a top surface of a valve cover and restricting vertical travel of the valve cover;
the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface; and
a notch formed in the at least one vane, the notch defined by oppositely-disposed edges that project inwardly from a perimeter of the at least one vane towards an interior of the valve cover, the notch receiving the leg and being sized such that rotation of the valve cover relative to the leg is constrained; and
‘080 teaches a valve tray for use in a chemical-process column (col 1 lines 15-17), the valve tray comprising:
a retaining cage (cage comprising 29 in Fig 3) comprising:
as an upper portion (portion which stops valve 28), a strap (strap of spider 29) extending over a top surface of a valve cover and restricting vertical travel of the valve cover (col 2 lines 49-55);
a valve cover (28).
‘080 teaches where the strap is a suitable means for limiting upward movement (col 2 lines 49-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining cage of ‘754 (15) by incorporating the strap of ‘080 (strap of 29) as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A and B).
‘711 teaches a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 24 in Fig 21) comprising:
an upper portion (24); and
a leg (13’);
a valve cover (60) disposed in the retaining cage, the valve cover comprising:
a top surface (61);
at least one vane (69) extending around an edge of the top surface, the at least one vane being directed outwardly and downwardly relative to the top surface at a uniform angle continuously around the top surface (col 6 lines 56-75); and
a notch (notch between elements 62) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of elements 62) that project inwardly from a perimeter (edge of elements 62) of the at least one vane towards an interior of the valve cover.
‘711 teaches where the at least one vane provides an amplified vena contracta and increases the turbulent action of the fluid (col 6 lines 56-62). ‘711 teaches where the notch serves to provide initial an initial flow passage and determines the desired distance above the orifice for the valve (col 6 lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between elements 62) of ‘711 in order to provide an amplified vena contracta and increase the turbulent action of the fluid (‘711: col 6 lines 56-62), substantially close without sealing the aperture (‘754: col 1 lines 40-49), and provide initial an initial flow passage and determine the desired distance above the orifice for the valve (col 6 lines 36-42).
‘711 teaches in the Fig 25 embodiment a valve tray for use in a chemical-process column (col 1 lines 5-10; col 2 line 67 – col 3 line 21), the valve tray comprising:
a retaining cage (cage comprising 22 in Fig 25) comprising:
an upper portion (72); and
a leg (75/79);
a valve cover (78) disposed in the retaining cage, the valve cover comprising:
a top surface (top surface of valve 78 shown in fig 26); and
a notch (notch between Projections from the valve cover 78 as shown in Figs 25 and 26) formed in the at least one vane, the notch defined by oppositely-disposed edges (opposed edges of Projections) that project inwardly from a perimeter (edge of Projections) of the at least one vane towards an interior of the valve cover, the notch receiving the leg (79) and being sized such that rotation of the valve cover relative to the leg is constrained (col 7 lines 36-39).
[AltContent: arrow][AltContent: textbox (Projection)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one vane of ‘754 (14) by incorporating the at least one vane (69) comprising the notch (notch between Projections in Figs 25-26) and the legs (79) of ‘711 in order to constrain rotation (col 7 lines 36-39).

Regarding claim 24, ‘754 in view of ‘711 and ‘080 teaches all the limitation of claim 21. 
‘754 further teaches wherein the leg is formed integral with the upper portion of the retaining cage (as shown in Fig 2).
‘711 Fig 25 further teaches where the leg (79/75) is formed integral with the upper portion of the retaining cage (as shown in Figs 25-26, col 7 lines 24-36).

Regarding claim 25, ‘754 in view of ‘711 and ‘080 teaches all the limitation of claim 22. 
‘754 further teaches wherein the leg is formed integral with the upper portion of the retaining cage (as shown in Fig 2).
‘711 Fig 25 further teaches where the leg (79/75) is formed integral with the upper portion of the retaining cage (as shown in Figs 25-26, col 7 lines 24-36).


Response to Arguments
The following is a response to Applicant’s arguments filed 7 Sep. 2021:

Applicant argues that the rejection of claim 1 does not teach the notch receiving the leg and being sized such that rotations of the valve cover relative to the leg is constrained. Specifically, Applicant argues that the Fig 20 embodiment of ‘711 used to modify the Fig 2 embodiment of ‘754 would not result in the claimed invention.
Examiner agrees and the rejection is withdrawn. However, upon further search and/or consideration a new rejection is presented with the primary reference of the ‘754 Fig 2 embodiment as modified by the ‘711 Fig 20 and Fig 25 embodiments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776